155 S.W.3d 793 (2005)
STATE of Missouri, Respondent,
v.
Willie James HAMILTON, Appellant.
No. ED 83596.
Missouri Court of Appeals, Eastern District, Division Three.
January 25, 2005.
*794 John William Simon, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., GLENN A. NORTON, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Willie Hamilton ("Defendant") appeals from the judgment entered after a jury convicted him of attempted statutory sodomy in the first degree in violation of Section 564.011 RSMo 2000.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).